DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bandimere US 5,335,627.
Regarding claim 1, Bandimere discloses a harness, comprising: a cord (21); the cord passing through an adjustable component (12), providing a leash portion and a straps portion, the straps portion operable to pass under front legs of a pet, securing the pet (Bandimere, Figure 1).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holt, Jr US 5,713,308.
Regarding claim 1, Holt, Jr discloses a harness, comprising: a cord (15); the cord passing through an adjustable component (16), providing a leash portion and a straps portion, the straps portion operable to pass under front legs of a pet, securing the pet (Holt, Jr, Figure 4).
Regarding claim 3, Holt, Jr further discloses the cord being rope, (Holt, Jr, column 2: lines 57-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandimere US 5,335,627 in view of Dunbar et al US 2018/0168129.
Regarding claim 2, Bandimere further discloses the adjustable component is comprises four holes (14, 16, 18, 20) sized to allow the cord to pass through the four holes snugly. Not disclosed is the adjustable component being made of leather. Dunbar teaches an adjustable component made of leather (Dunbar, ¶0024, table 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adjustable component of Bandimere so that it was made of leather, as taught by Dunbar, as to ensure that the adjustable component was soft and non-irritating to the animal. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt, Jr US 5,713,308 in view of Dunbar et al US 2018/0168129.
Regarding claim 2, Holt, Jr further discloses the adjustable component is comprises four holes (14, 16, 18, 20) sized to allow the cord to pass through the four holes snugly. Not disclosed is the adjustable component being made of leather. Dunbar teaches an adjustable component 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642